Exhibit 10.1

 

LOGO [g549010ex1_001.jpg]

 

Rewards for Your Contributions to Our Success Executive Incentive Plan • Fiscal
Year 2014



--------------------------------------------------------------------------------

LOGO [g549010ex1_003.jpg]

 

Creativity Innovation Collaboration Our commitment to these ideals has allowed
us to become one of the world’s largest publicly owned developers, producers and
distributors of social expressions products. As a leader at American Greetings,
you have a unique opportunity to focus our associates on these key areas and to
cultivate a work environment that is stimulating, productive and rewarding. In
addition, the decisions you make and the things you do every day have a direct
and meaningful impact both within your department and across the company. We
have designed the Executive Incentive Plan to reward you for the critical role
you play. As a leader, you help foster and channel your energy and the energy of
those around you into building on our business principles, strengthening our
marketplace position and generating value for our shareholders. Table of
Contents Plan Objectives and Who is Eligible. .2 How the Plan Works.3 Emphasis
of Each Plan Component.4 Measuring Performance. .5 Corporate Component.6
Individual Component. .8 Example Calculation. .9 Important Administrative Plan
Details11 Key Terms. 12 1



--------------------------------------------------------------------------------

LOGO [g549010ex1_004.jpg]

 

Plan Objectives Who Is Eligible •Focuses on shareholder value and profitable
revenue You are eligible to participate in the Plan if you are a Senior growth |
Our shareholders expect us to evaluate our Executive Officer (Chairman, CEO,
President and COO, results in the same way they do Corporate-level Senior Vice
Presidents) or a Section 16 Executive Officer, or other officers as approved by
the •Emphasizes team work and mutual cooperation | CEO and COO. Our success
depends on the collaborative effort within each of our business units Refer to
the sections entitled Important Administrative Plan Details and Key Terms for
additional details •Demonstrates the importance of personal drive and on
eligibility for participation in the Plan. Commitment to quality | Individual
contributions are the foundation of our collective accomplishments •Rewards
leaders for success | Award opportunity is greatest when attention is given to
the achievement of objectives in each of the two performance areas Watch for
Your Participant Letter You will receive a Participant Letter that outlines
information specific to your participation in the Plan: • Your total target
award 2



--------------------------------------------------------------------------------

LOGO [g549010ex1_005.jpg]

 

How the Plan Works E X A M P L E The Plan provides a cash award for the
achievement of goals in two key performance areas measured over a 12-month
fiscal year. Success in these key areas helps American If base earnings are
$200,000 Greetings create shareholder value and ensure profitable growth over
the long term. and target award percentage Your Award Opportunity is 70% of base
earnings, Your total target award is established at the beginning of each fiscal
year and will be communicated total target award is $140,000. to you at that
time. Your total target award is: Base Earnings ($200,000) x • A percentage of
your base earnings based on your job level • The award you would earn if each
goal is achieved in each performance area Target Award%(70%) The amount of the
award you receive will increase or decrease based on actual performance in these
two key areas: = Target Award ($140,000) Corporate Individual Performance
Performance American Greetings will establish goals at the beginning of each
fiscal year: •Corporate goals are developed by management and approved by the
Board of Directors. • Individual performance goals are established through the
Performance Management Process. At the end of the fiscal year, American
Greetings determines the extent to which each goal has been met. 3



--------------------------------------------------------------------------------

LOGO [g549010ex1_006.jpg]

 

Emphasis of Each Plan Component For all plan participants, the corporate
component is 80% of your total target award. The individual component is 20% of
your total target award. C O M P O N E N T W E I G H T I N G S Corporate
Individual 80% 20% E X A M P L E Dan: $112,000 = Corporate • Senior Vice
President ($140,000 x 80%) • $200,000 base earnings $28,000 = Individual •
$140,000 total target ($140,000 x 20%) award (70% of base earnings) 4



--------------------------------------------------------------------------------

LOGO [g549010ex1_007.jpg]

 

Measuring Performance Performance Multiplier — How It’s Used in the Award Scale
When results for the fiscal year are final, the company assesses achievement of
goals in each performance area. Performance in each area will determine your
actual Plan award. Performance multipliers are another way to think about the
award scale. There is a relationship between performance Individual Total and
your actual award. Corporate Performance Award For example, there is a 4:1
Performance + = multiplier for the Corporate EPS measure. This means that for
every 1% increase or decrease in Awards for the corporate component is based on
the financial performance award scale. the percentage of goal achieved,
Individual awards are based on your performance rating. the Corporate EPS target
award will be adjusted up or down by 4% to determine the actual award. Financial
Performance Award Scale Performance Actual Award Your actual award is based on
fiscal year-end performance results using the award scale shown at right for
corporate financial measures. (See Performance Measures table on page 6 Above
Goal MAXIMUM 200% of Target for details.) To earn an award, performance in each
area must at least reach threshold. There is no award for below-threshold
performance. Goal GOAL 100% of Target Achieving goal means American Greetings
pays awards at target levels. Performance above goal will result in an Below
Goal THRESHOLD 32% of Target increased award up to a maximum level. Below
Threshold 0% of Target The award range for the corporate financial (No Award
measures is 0%-200% of target award. Below Threshold) 5



--------------------------------------------------------------------------------

LOGO [g549010ex1_008.jpg]

 

Corporate Component The corporate component consists of two parts: Performance
Measures METRIC WHY IT’S IMPORTANT • Corporate Earnings per Share (EPS)
Corporate Earnings EPS shows how much profit was generated on a per share •
Corporate Total Revenue (Total Revenue) per Share(EPS) basis. It communicates to
the investment community the power the company has to make money. The higher our
EPS, the greater value the company is able to provide its Each of these parts is
weighted. The Plan is designed shareholders. to emphasize the importance of our
leaders’ abilities to influence EPS, while paying attention to how they can
Corporate When investing in a company, an investor wants to see it affect Total
Revenue. The weighting applied to the total Total Revenue grow or improve over
time. Management sets a Corporate target award for the corporate component is:
(Total Revenue) Total Revenue goal each year to keep activities focused on
growing the business year-over-year. • 80% for EPS Refer to the section entitled
Key Terms for definitions of these financial measures. • 20% for Total Revenue
The potential award under the corporate component EPS and Total Revenue Goal Is
a Range ranges from 0% to 200% of target award. Performance The EPS and Total
Revenue portion of the corporate component has a goal defined has a direct
impact on actual award. For every 1% as a range. That’s because American
Greetings believes we have met our EPS and increase or decrease in the
percentage of goal achieved: Total Revenue objectives if we perform between 97%
and 103% of goal. • EPS target award will be adjusted up or down by 4% to
determine the actual award for this part of the corporate component. (Total EPS
goal is defined as a range between 97% and 103% of goal). • Total Revenue target
award will be adjusted up or down by 4% to determine the actual award (Total
Revenue goal is defined as a range between 97% and 103% of goal).
Notwithstanding the foregoing, or anything contained herein to the contrary, in
the event of the closing of the merger referenced in the Agreement and Plan of
Merger, dated March 29, 2013, to which American Greetings is a party, American
Greetings reserves the right to approve and implement any modifications to the
plan that it deems necessary or appropriate in order to take into account the
resulting change in the business, ownership and corporate structure of American
Greetings. 6



--------------------------------------------------------------------------------

LOGO [g549010ex1_009.jpg]

 

C O R P O R A T E E P S AwardScale Performance Actual Award Actual Award
Corporate Component (4:1) as % of Goal as a % of Target in Dollars Maximum 128%
200% $179,200 120.5% 170% $152,320 113% 140% $125,440 E X A M P L E Goal
97%–103% 100% $89,600 92% 80% $71,680 Dan, Senior Vice President Threshold 80%
32% $28,672 $140,000 total target award H O W I T ’ S C A L C U L A T E D
•$112,000corporatecomponent The formula to calculate your actual award as a
percent of target is: (Actual Performance–Goal)x4+90% = Actual Award as a % of
Target Award (80% of total target award) Performance Above Goal: (105%—103%) x 4
+ 100% = 108% of Target Award • $89,600CorporateEPS Performance Below Goal:
(95%—97%) x 4 + 100% = 92% of Target Award (80% of total corporate component) •
C O R P O R A T E T O T A L R E V E N U E $22,400CorporateTotalRevenue Award
Scale Performance Actual Award Actual Award (20% of total corporate component)
(4:1) as % of Goal as a % of Target in Dollars Maximum 128% 200% $44,800 120.5%
170% $38,080 113% 140% $31,360 Goal 97%–103% 100% $22,400 92% 80% $17,920
Threshold 80% 32% $7,168 Corporate Performance Threshold H O W I T ’ S C A L C U
L A T E D Each part of the corporate component The formula to calculate your
actual award as a percent of target is: (Actual Performance–Goal)x4+100%= Actual
Award as a % of Target Award has its own performance threshold: Performance
Above Goal: (105%—103%) x 4 + 100% = 108% of Target Award Performance Below
Goal: (95%—97%) x 4 + 100% = 92% of Target Award • EPS: 80% of goal • Total
Revenue: 80% of goal DAN’S ACTUAL AWARD FOR CORPORATE COMPONENT The performance
threshold must be met to earn an • EPS Actual Performance: 113% of goal = actual
award of 140% of target ($125,440) actual award for that measure. Additionally,
if the • Total Revenue Actual Performance: 92% of goal = actual award of 80% of
target ($17,920) Corporate EPS threshold is not met, then Corporate
TotalAward:$125,440+$17,920=$143,360 Total Revenue will not be paid 7



--------------------------------------------------------------------------------

LOGO [g549010ex1_010.jpg]

 

Individual Component E X A M P L E Your award under the individual component is
based on your performance rating under Dan, Senior Vice President the
performance management process. Based on your performance rating, you will
receive 0% to 200% of your target award, as shown in the chart below. $140,000
total target award •$28,000individualcomponent (20%oftotaltargetaward) Actual
Award Performance Rating as a % of Target •Individual Actual Performance: Above
Target Exceeds Expectations (Manager Discretion) 150% -200% Exceeds Expectations
100% -150% Meets Expectations 50%—100% Individual Target Award $ 28,000
Improvement Expected/Performance Below Peer Level 0% x Actual Award as a % of
Target x 100% Individual Performance Participants who receive an “Improvement
Expected” rating will not receive an individual Actual Award $28,000 performance
incentive and will only receive 50% of any incentive otherwise earned under the
corporate components. If Corporate EPS performance is below threshold,
associates with a performance rating of “Exceeds Expectations” will receive an
award for the individual performance component as shown in the chart above.
Individuals with a “Meets Expectations” or “Improvement Expected/Below Peer
Level” performance rating will not receive any portion of the individual
performance incentive if Corporate EPS performance is below threshold. 8



--------------------------------------------------------------------------------

LOGO [g549010ex1_011.jpg]

 

Example Calculation Here is an example of how your actual award is determined.
EXAMPLE $28,000=Individual Target Dan, Senior Vice President ($140,000 x 20%)
$112,000=Corporate Target Individual Performance Base Earnings: $200,000
($140,000 x 80%) Individual Performance Rating • $89,600 EPS Total Target Award:
$140,000 • $22,400 Total Revenue (70% of base earnings) Corporate Goal • $1.25
Corporate EPS • $1.7 Billion Corporate Total Revenue A C T U A L P E R F O R M A
N C E The chart below outlines the performance goals and actual performance in
the three categories — American Greetings corporate component and Ben’s
individual performance. To illustrate how awards Performance Performance and
Award Results are calculated, examples of Component and Measure Goal Actual
Performance Performance Award as a performance goals are as a % of Goal* % of
Target provided in this brochure. Corporate Component Performance is included in
the examples to calculate Corporate EPS $1.25 per share $1.41 per share 113%
140% example awards. These are Corporate Total Revenue $1.5 Billion $1.375
Billion 92% 80% examples only; performance Individual Component goals will be
different and may be higher or lower than Individual Performance Rating Meets
Expectations Meets Expectations N/A 100% the examples provided. * Goal is a
range from 97%—103% of the target goal reflected above. 9



--------------------------------------------------------------------------------

LOGO [g549010ex1_012.jpg]

 

Dan’s Total Award Example: Here’s a look at Dan’s total award based on the
performance shown on the previous page. $160,000 120,000 C O R P O R AT E C O M
P O N E N T 80,000 Target Award x Award as % of Target = Actual Award $143,360
Corporate EPS $112,000 $89,600 x 140% = $125,440 40,000 Corporate Total Revenue
$22,400 x 80% = $17,920 Total =$143,360 20,000 $28,000 $28,000 I N D I V I D U A
L C O M P O N E N T Target Award x Award as % of Target = Actual Award 0 $28,000
x 100% = $28,000 Total Target Award $140,000 TotalActualAward$171,360 10



--------------------------------------------------------------------------------

LOGO [g549010ex1_013.jpg]

 

Important Administrative Plan Details If your employment status changes, your
Plan participation and any payouts may be affected as described below: New Hires
Leave of Absence, Incentive Award Omnibus Incentive If you are hired during the
Plan Disability, Death Incentive awards earned in fiscal year Compensation Plan
year — defined as the American If you take a leave of absence, suffer 2014 will
be paid to participants within The Executive Incentive Plan Greetings fiscal
year ending February a permanent disability or die, your two and one-half months
following the is governed by the American 28, 2014 — and are eligible to actual
award will be prorated to the end of fiscal 2014, typically within 60 Greetings
Corporation 2007 participate in the Executive Incentive nearest full month based
on the actual days after the end of the fiscal year. Omnibus Incentive
Compensation Plan, you will receive a prorated period you participated in the
Plan Plan awards are subject to normal tax Plan, as such plan may be incentive
award based on the period during the year. withholding at a standardized rate
and amended from time to time. In of time you participated in the Plan will be
deposited to a bank account of the event of a conflict between the and your base
earnings during An associate will be deemed to your choice. Executive Incentive
Plan and the that time. suffer a permanent disability only Omnibus Incentive
Compensation in the following circumstances: (A) It is the intent that incentive
awards Plan, the terms of the Omnibus Promotions and Transfers where an
associate is absent from fall under the short-term deferral Incentive
Compensation Plan will If you are promoted during the employment with American
Greetings rules of Section 409A of the Internal govern. Plan year, your
individual target due to his or her inability to engage Revenue Code to exempt
the award, and base earnings, may in any substantial gainful activity by payment
of such Executive Incentive Questions change. If any of these do change, reason
of any medically determinable Plan benefits from the requirements If you have
questions about the your award will be calculated based physical or mental
impairment, which of Section 409A. Executive Incentive Plan and how on the
targets, base earnings, plan either can be expected to result in it works,
please contact your provisions and actual performance death, or can be expected
to last for Calculating Payouts manager. Your manager will work on a prorated
basis and rounded to a continuous period of not less than For computation
purposes, financial with you to ensure you understand the nearest full month. 12
months; or (B) where an associate goals and actual performance results the Plan
so you can maximize your is scheduled to receive income are rounded to the
nearest $1,000. annual award. Termination or Retirement replacement benefits for
a period The percent of the financial goal If you voluntarily or involuntarily
of not less than 3 months under an achieved and the percent of target leave
American Greetings, including accident and health plan covering award earned is
rounded to the for reason of retirement, before the an American Greetings
associate on nearest one-tenth of one percent. The completion of the Plan year,
you will account of a medically determinable actual incentive award is rounded
to forfeit your Executive Incentive Plan physical or mental impairment that the
nearest dollar. award for that fiscal year. can be expected to result in death
or last for a continuous period of not less than 12 months. 11



--------------------------------------------------------------------------------

LOGO [g549010ex1_014.jpg]

 

Key Terms The following provides definitions of some common terms used
throughout this brochure. Capitalized terms used herein that are not defined
will have the meaning set forth in the Omnibus Incentive Compensation Plan.
•Base Earnings. Your base •Corporate Total Revenue. earnings are defined as your
Consolidated corporate net base salary earned during the sales and other
revenues, fiscal year. Base earnings including but not limited exclude health
and welfare to royalties, advertising, benefits, bonus, commission,
subscriptions and other and incentive payments, revenue streams directly
overtime and other direct or related to the conduct of our indirect
compensation. Base principal business. earnings for Plan participants outside of
the U.S. may be •Eligibility. You are eligible to defined differently and may
participate in the Executive vary by country. Incentive Plan if you are a
•Corporate Earnings Per Senior Executive (Chairman, Share(EPS). Corporate CEO,
President and COO, Corporate-level Senior Vice earnings per share is Presidents)
or other Section measured at the end 16 Executive Officer. of the fiscal year
and is calculated as corporate net •Fiscal Year. March 1 through income divided
by the total February 28 or 29 of the number of planned shares following
calendar year. outstanding as calculated on a fully diluted basis. 12



--------------------------------------------------------------------------------

LOGO [g549010ex1_015.jpg]

 

Nothing in this brochure or in any Participant Letter should be construed to
create or imply any contract of employment between an associate and American
Greetings and its subsidiaries or to create any binding contractual right to
payment of any specific amount under the American Greetings Executive Incentive
Plan. The provisions of this brochure describe the general guidelines used by
American Greetings in determining the benefits payable to Plan participants;
however, in every case, American Greetings reserves the right to reduce or
eliminate the amount that would otherwise be payable to a participant or
participants under such guidelines where it determines, in its discretion, that
such a reduction is necessary or appropriate, in light of the participant’s
performance or other relevant business circumstances. Any award earned under
this Executive Incentive Plan shall be subject to rescission, cancellation or
recoupment, in whole or part, if and to the extent so provided under any
“clawback” or similar policy of American Greetings in effect on the date of
payment or that may be established thereafter, including, without limitation,
any “clawback” or recoupment policy of American Greetings as may be adopted by
American Greetings from time to time as required by Section 304 of the
Sarbanes-Oxley Act of 2002, Section 954 of the Wall Street Reform and Consumer
Protection Act, or as otherwise required by applicable law. American Greetings
reserves the right to terminate or make changes to the Program, including
retroactively, at any time without prior notice to any of the Program’s
participants (provided that no amendment to the Program adopted more than 90
days after the beginning of the applicable fiscal year may have the effect of
increasing the amount that is or could be payable under the guidelines set forth
herein for such fiscal year to any participant who is a “covered employee” of
American Greetings as defined in section 162(m)(3) of the Internal Revenue
Code). The Board of Directors (or committee thereof) are the only persons who
have the authority to alter or amend this Program. Any such alteration or
amendment must be done in writing. No participant should rely on an alteration
or amendment to this Program unless it is made in writing and signed by the
Chief Executive Officer or the Chairman. 13



--------------------------------------------------------------------------------

LOGO [g549010ex1_016.jpg]

 

Notes 14



--------------------------------------------------------------------------------

LOGO [g549010ex1_017.jpg]

 

Notes 15



--------------------------------------------------------------------------------

LOGO [g549010ex1_018.jpg]

 